ORDER
This matter having been presented to the Court pursuant to Rule l:20-ll(e) on a motion filed by the Office of Attorney Ethics seeking the reinstatement to practice of JOHN J. PALITTO, JR., of BLACKWOOD, who was admitted to the bar of this State in 1991, and who was temporarily suspended from the practice of law by Order of this Court filed June 5, 2013;
And the Order of temporary suspension having been issued pursuant to Rule l:20-3(g)(4) and Rule 1:20-11 by reason of respondent’s failure to cooperate with the Office of Attorney Ethics in an ongoing investigation;
And the Office of Attorney Ethics having reported that respondent now is cooperating in the investigation and that there is not a need for a suspension from practice, provided that respondent is supervised in the practice of law by a practicing attorney approved by the Office of Attorney Ethics;
And JOHN J. PALITTO, JR., having consented to practicing law under supervision pending the conclusion of the ethics proceedings and until the further Order of the Court;
And good cause appearing;
It is ORDERED that motion is granted, and JOHN J. PALITTO, JR., is reinstated to the practice of law, effective immediately; and it is further
ORDERED that JOHN J. PALITTO, JR., shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics pending the conclusion of the ethics *51proceedings against Mm and until the further Order of the Court; and it is further
ORDERED that the portion of the Order filed on June 5, 2013, that ordered that respondent’s attorney accounts be restrained from disbursement and transferred to the Superior Court Trust Fund is hereby vacated.